Citation Nr: 1423934	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected residuals of a fracture of the left (minor) thumb. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD) and bipolar disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1995.

This appeal arose before the Board of Veterans' Appeal (Board) from a November 2009 rating action of the Denver, Colorado, Department of Veterans' Affairs (VA), Regional Office (RO).  By that rating action, the RO, in part, continued a noncompensable disability rating assigned to the service-connected residuals of a fracture of the left (minor) thumb.  The RO also denied service connection for hepatitis C and PTSD.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before a Veterans Law Judge at the above RO.  The Veterans Law Judge who conducted this hearing is no longer employed at the Board.  In a February 2014 letter to the Veteran, the Board offered him an opportunity to testify at another hearing before a different Veterans Law Judge.  The Board informed the Veteran that he had thirty (30) days from the date of its letter to request another hearing, or if he did not respond, it would proceed with his appeal.  The Veteran did not respond to the Board's letter.  Thus, the Board will proceed with its adjudication of the appeal. 

Finally, and with respect to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, depression and bi-polar disorder, the Veteran has timely appealed the RO's November 2009 rating action, wherein it, in part, denied service connection for PTSD.  By that rating action, as well as a January 2011 rating action, the RO separately denied service connection for depression and bi-polar disorder (January 2011), respectively.  The Veteran's claim for a psychiatric disorder was characterized solely as entitlement to service connection for PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the current claim on appeal.  In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision -- that the Veteran experiences a chronic acquired psychiatric disorder, to include depression, PTSD and bipolar disorder as a result of his active service.  Thus, the Board has characterized this issue to reflect the Veteran's contentions and evidence of record as noted on the title page and will address this claim on a denovo basis. 

In late May 2013, the Veteran's representative submitted additional medical evidence in support of the claim for service connection for an acquired psychiatric disorder, to include depression, PTSD and bipolar disorder, along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO consider this evidence in the first instance in a Supplemental Statement of the Case (SSOC) is not required. 38 C.F.R. § 20.1304 (2013).  The Boards finds, however, that a remand of this claim is necessary, as outlined in more detail in the remand section following the decision below.

The issues of entitlement to service connection for hepatitis C and an acquired psychiatric disorder, to include depression, PTSD and bipolar disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In a May 2013 statement to the Board, the Veteran, through his representative, and prior to the promulgation of a decision in the appeal, withdrew his appeal concerning the issue of entitlement to an increased (compensable) disability rating for service-connected residuals of a fracture of the left (minor) thumb. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran of the claim for an increased compensable disability rating for service-connected residuals of a fracture of the left (minor) thumb have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal-Increased Rating Issue

In correspondence to the Board, dated in late May 2013, the Veteran, through his representative, indicated that he wished to withdraw the issue of entitlement to an increased (compensable) disability rating for his service-connected residuals of a fracture of the left (minor) thumb.  A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.


ORDER

The appeal for the issue of entitlement to an increased (compensable) disability rating for service-connected residuals of a left (minor) thumb fracture is dismissed. 


REMAND

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA Fast Letter 98-110 (Nov. 30, 1998).  In the present case, the Veteran has reported receiving a tattoo in 1993, while in military service and serving in the Philippine Islands.  He has not been examined by VA to determine the likelihood that his hepatitis C is related to service.

The Board finds that prior to further appellate review of the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD and bipolar disorder, further evidentiary development is warranted; specifically, to afford the Veteran an appropriate VA examination to determine the etiology of any of currently present acquired psychiatric disability, to include those listed above.  

The Veteran contends that he has an acquired psychiatric disorder that had its onset during his period of military service and is the result of the following stressful events: (i) having to stand watch; (ii) having witnessed Marines get injured during training; (iii) seeing a couple of dead corpses and blood casualties; and, (iv) having experienced stress from being separated for the convenience of the government.  He also maintains that he has experienced insomnia since military service.  (See VA Form 21-0781, Statement in Support of Claim For Service Connection for PTSD, received by VA in May 2009 and VA Memorandum, dated in June 2009).   

The Veteran's service treatment records include a March 1995 Report of Medical History, reflecting that the Veteran reported having had frequent trouble sleeping.  The examining physician noted that the Veteran had occasional insomnia.  The post-service evidence of record reflects that the Veteran has been diagnosed with, in part, a mood disorder, not otherwise specified, and polysubstance dependence in full remission.  (See VA social worker's report, received by the Board in May 2013).  A July 2010 VA treatment report uploaded to the Veteran's Virtual VA electronic claims file reflects that the Veteran had been followed by the mental health team for substance abuse, depressive thoughts, insomnia, PTSD and possible bipolar mood disorder, as well as alcohol dependence and marijuana abuse.  

Thus, in view of the Veteran's assertions of having had insomnia since military service, the in-service notation of occasional insomnia at service discharge, post-service treatment for insomnia and diagnoses of PTSD and bipolar mood disorder, the Board finds the Veteran should be afforded a mental disorders examination and nexus opinion that includes consideration of the documentation contained in the claims folders on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his hepatitis C.  The claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folders were reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment. 

The examiner should obtain from the Veteran a complete and detailed history concerning his risk factors for the development of hepatitis C, both during and after military service.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C developed in service, or is otherwise causally or etiologically related to service, to include any symptomatology, event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50 percent probability).  Consideration should be specifically given to all inservice risk factors other than the abuse of alcohol or drugs.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.
   
A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so. 

2.  Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disability.  The claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folders were reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment. 
   
a) The examiner should identify all current psychiatric disorders (i.e., diagnoses since the Veteran filed his claim in February 2009). 
   
b) For each psychiatric disorder regarding which the examiner finds a current diagnosis, he/she should answer the following:  Is it at least as likely as not (a 50 percent or greater probability) that the disorder developed in service, or is otherwise causally or etiologically related to service, to include any symptomatology, event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50 percent probability)? 
   
c) If a current diagnosis of PTSD is found based on examination of the Veteran and review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's claimed stressor events are sufficient to support a PTSD diagnosis and identify the same. 
   
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.
   
A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so. 
   
3.  When the development requested has been completed, the case should again be reviewed by the AOJ and the claim for service connection for an acquired psychiatric disorder, to include depression, PTSD and bipolar disorder, should be readjudicated.  
If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


